Citation Nr: 0837796	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-32 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a nonservice-connected death pension.

2.  Entitlement to burial benefits/plot allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim for entitlement to burial benefits/plot allowance, 
and a June 2004 RO decision, which denied a claim for 
entitlement to a nonservice-connected death pension.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The issue of entitlement to death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2004.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  On January 20, 2004, VA received a claim that the veteran 
had submitted for entitlement to a nonservice-connected 
pension. 


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance or plot or interment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for entitlement to 
burial benefits/plot allowance, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in February 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service and relevant private 
medical records are in the file.  All records identified by 
the appellant as relating to the claim have been obtained, to 
the extent possible.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Law and Regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  
Where, as here, the veteran's death is not service-connected, 
entitlement is based upon the following conditions:

(1)  At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i)  In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii)  In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i)  That there is no next of kin or other person claiming 
the body of the deceased veteran, and

(ii)  That there are not available sufficient resources in 
the veteran's estate to cover burial and funeral expenses; 
and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c) (2007).  If a veteran 
dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2007).
When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1)  The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4)  The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
and

(5)  The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2007).  

III.  Analysis

The record shows that the veteran died on January [redacted], 2004.  
In February 2004, the appellant submitted an application for 
burial benefits. 

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  The record gives no 
indication that the veteran died at a VA hospital.  In 
addition, there is no evidence in the record that the veteran 
was being treated under VA authority or contract or that he 
was hospitalized through VA authority or contract.  38 C.F.R. 
§§ 3.1600(c), 3.1605 (2007).  

The Board notes that a claim submitted by the veteran for a 
nonservice-connected pension was received on January 20, 
2004, three days after the veteran's death.  The appellant 
contends that this claim had been submitted on January 12, 
2004, which was several days prior to the veteran's death.  
Assuming (without deciding) that there was sufficient 
evidence of record at that time to support an award, the 
receipt of a claim prior to his death would support an award 
of burial benefits.  38 C.F.R. § 3.1600(b)(2) (2007).  

However, despite the appellant's contentions that the 
veteran's claim for a nonservice-connected pension was 
submitted on January 12, 2004, the weight of the evidence 
weighs against such a finding.  The Board notes that the 
appellant's representative has recently submitted what 
appears to be notes from his organization indicating that the 
veteran met with his representative and expressed his 
intention to file a claim for nonservice-connected pension 
benefits on January 12, 2004.  However, this document 
reflects notations in short-hand, and although it is clear 
that the veteran submitted an application to his 
representative on that date, it is not clear that such a 
claim was actually submitted to VA on that date.  The Board 
finds the most probative evidence as to the date of actual 
receipt of the claim by VA to be the date-stamp of the 
application, which reflects that it was not received by the 
VA until January 20, 2004.  Even assuming that the veteran 
completed an application that was submitted to his 
representative on January 12, 2004, the claim would have had 
to have been forwarded to VA in order for that date to be 
considered the date of receipt of claim.  Therefore, as the 
greater weight of the evidence establishes that no claim was 
received by the VA prior to the date of the veteran's death, 
the Board finds that a claim for a nonservice-connected 
pension was not considered pending at that time. 

In addition, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The appellant has not 
indicated that the veteran was buried/cremated in a cemetery 
owned by a state or the Federal government.  In light of the 
foregoing, a burial allowance is not warranted under 38 
C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned- 
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv) (2007).  Rather, the evidence of record 
reflects a private funeral home.

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in the 
line of duty.  

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).  Thus, as the appellant's 
claim does not meet the eligibility requirements, her claim 
must be denied.


ORDER

Entitlement to burial benefits/plot allowance is denied.


REMAND

In February 2004, the appellant filed an application for a 
nonservice-connected death pension.  In June 2004, the RO 
issued a decision notifying her that her claim for VA death 
pension benefits was denied because her countable income 
exceeded the maximum annual pension rate.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's non-service-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2007).  An appellant is entitled to these benefits 
if the veteran served on active duty for 90 consecutive days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541 (West 2002).  In computing the necessary 
active service, broken periods of service may be aggregated 
to total 90 days during one or more periods of war.  38 
C.F.R. § 3.16 (2007).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.23 (2007).  In determining income for this purpose, 
payments of any kind from any source, including salary, 
retirement or annuity payments, or similar income, which has 
been waived, are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2007).  Exclusions from income include the expenses of the 
veteran's last illness and burial and for the veteran's just 
debts, debts not incurred to secure real or personal 
property, if paid by the appellant.  38 C.F.R. § 3.272(h) 
(2007).  Such expenses may be deducted only for the 12- month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h) (2007).  Exclusions from income do not include 
Social Security Administration (SSA) disability benefits.  38 
C.F.R. § 3.272 (2007).  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii) (2007). 

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  38 C.F.R. § 
3.23 (d)(5) (2007).  There is a rebuttable presumption that 
all of such a child's income is available to or for the 
surviving spouse.  Id.  A child's income shall be considered 
"reasonably available" when it can be readily applied to meet 
the veteran's expenses necessary for reasonable family 
maintenance and "hardship" shall be held to exist when annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement.  38 C.F.R. § 3.23(d)(6) (2007).  "Expenses 
necessary for reasonable family maintenance" include expenses 
for basic necessities (such as food, clothing, shelter) and 
other expenses, determined on a case-by-case basis, which are 
necessary to support a reasonable quality of life.  Id.

When hardship is established under the provisions of 
§ 3.23(d)(6) of this part, there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m) (2007); see 38 U.S.C.A. § 
1521(h) (West 2002).

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including the VA pension.  If 
the family's total expenses are higher than annual income, 
they may be used to reduce the child's countable income, up 
to the amount of the excess expenses, or the child's income, 
whichever is less.

The appellant asserts that her son's SSA benefits should not 
be included in her total countable income for the purpose of 
determining her eligibility for receipt of a nonservice-
connected death pension, as this would be a hardship.  See 
notice of disagreement, November 2004; hearing transcript, 
May 2008.  In support of this assertion, the appellant has 
submitted a list of regular medical bills, as well as a list 
of her monthly expenses for family maintenance.  In a 
statement submitted in March 2004, the appellant indicated 
that she paid over $3,000 in medical expenses in the previous 
12 months.  It appears that this figure may have included 
expenses for the veteran's medical care.  On a financial 
status report submitted in November 2004, the appellant 
listed her average expenses, including such things as rent or 
mortgage, food, utilities, insurance, and medical expenses, 
as totaling $19,020 per year.  In a medical expense report 
submitted in September 2005, the appellant listed her medical 
prescriptions as totaling $1,028.50 per year.  

Based on these figures, it appears that the appellant's total 
family income for 2004 exceeded the maximum pension rate.  
Significantly, however, in a February 2007 statement, the 
appellant indicted that her medication expenses totaled 
$5,520 per year.  The Board notes that the appellant also 
reported average monthly expenses, as well as her monthly 
income from SSA; however, she did not indicate whether or not 
she continued to receive income on behalf of her disabled 
son.  Given the large increase in medical expenses reported 
for that year, and the incomplete information for certain 
periods under consideration, the Board finds that further 
development and readjudication by the agency of original 
jurisdiction is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that if the 
reasonable family expenses for a 12-month 
period were higher than the total family 
income during that period at any time 
since 2004, including the benefits she 
received for herself and her son, the 
expenses may be used to reduce the 
overpayment.  Explain what are considered 
reasonable expenses, and identify 
specific 12-month annualization periods 
involved.  Undertake all other 
notification and development necessary, 
including the provision of any 
appropriate forms for itemizing expenses, 
to enable the appellant to attempt to 
reduce her overpayment by a hardship 
exclusion of her children's income.  All 
other appropriate procedures set forth in 
M21-1MR, Part V, Subpart iii, Chapter 1 § 
G.50 (Feb. 2007) should be followed.  
Advise her that if she needs help, or 
does not understand the information she 
receives, she should ask her 
representative for assistance, or contact 
the RO.  Tell her about any applicable 
time limits, and any other relevant 
procedural matters.

2.  After providing a suitable period for 
response, if the appellant has provided 
sufficient information as to expenses for 
any or all of the periods, adjudicate the 
matter of whether a hardship exclusion of 
the child's income applies for any or all 
periods, i.e., from 2004 to present.  If 
the decision remains adverse to the 
appellant, i.e., she and her 
representative should be provided a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


